Citation Nr: 0834095	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to the benefits sought.

The veteran testified at an August 2007 personal hearing 
before the undersigned Acting Veterans Law Judge via 
videoconference from the RO.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not actually exposed to herbicides during 
the performance of his duties in the military; he may not be 
presumed exposed to herbicides based on the circumstances of 
his service; he did not serve in Vietnam.

2.  Diabetes mellitus, type II, is not shown during service 
or during the first post-service year, and the preponderance 
of the evidence is against a finding that the disease is 
related to active duty service.


CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, 
type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Correspondence sent to the veteran in July 2005 informed him 
of the elements of his service connection claim, identified 
the evidence and information needed to substantiate the 
claim, and detailed the respective responsibilities of VA and 
the veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice was provided prior to the initial 
consideration of the claim.  Although it did not include 
information regarding assignment of evaluations and effective 
dates, under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such error is harmless in light of the denial of service 
connection herein; no evaluation or effective date will be 
assigned.  Moreover, notice of such elements was provided in 
an April 2006 letter.  The Board finds that legally 
sufficient notice has been provided.  In addition, the 
veteran has amply demonstrated his knowledge of the elements 
of his claim, the necessary evidence and information, and the 
respective duties of himself and VA in supplying such through 
his statements at the August 2007 hearing and submission of 
evidence and argument during the course of the appeal.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from all facilities identified by the 
veteran or in the record, and has obtained service treatment 
records.  The RO made appropriate inquiries to document any 
herbicide exposure.  The veteran submitted copies of his 
military personnel records and a "buddy statement" in 
support of his claim.  He was provided an opportunity to set 
forth his contentions during the August 2007 hearing before 
the undersigned Acting Veterans Law Judge.  No VA examination 
was provided in connection with the claim decided here, nor 
is one required.  No presumptions relating to herbicide 
exposure, herbicide related diseases, or chronic diseases are 
applicable based on the circumstances of service and current 
medical records, and service treatment records indicate no 
sign or symptom of the disease during service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




Service Connection for Diabetes Mellitus, Type II

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Diabetes mellitus is a named chronic disease, and may be 
presumptively service connected if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Further, certain diseases may be presumed service connected 
when manifested to a compensable degree at any time after 
service in a veteran who was exposed to herbicides while in 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e).  Type II diabetes mellitus is a listed disease. Id.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The veteran does not allege entitlement to service connection 
for diabetes mellitus on either a direct basis or 
presumptively as a chronic disease.  The Board, however, has 
considered entitlement to service connection under both 
theories, and finds that entitlement is not shown.

Service treatment records reveal no diagnosis of or treatment 
for diabetes mellitus on active duty, nor is there any 
indication of a precursor to the disease.  No abnormal blood 
sugar readings are noted.  The December 1971 examination on 
separation from service reports no abnormalities of the 
endocrine system.

Further, a review of post-service medical records reveal that 
although an elevated blood glucose reading was noted in 1994 
during a VA examination, diabetes was not actually diagnosed 
until approximately May 2000.  Even if the isolated, elevated 
reading is considered the earliest sign of diabetes, this is 
well outside the applicable presumptive period for service 
connection of diabetes mellitus as a chronic condition, and 
weighs against a finding of continuity of the disease since 
service.  Service connection is not warranted on either a 
direct basis or as presumptive chronic disease.

Turning to the veteran's specific allegations, he argues that 
service connection for diabetes mellitus, type II is 
warranted as a presumptive condition based on herbicide 
exposure, under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  The 
veteran states that he was actually exposed to the herbicide 
Agent Orange while stationed on Okinawa as an ammunition 
storage specialist from November 1970 to May 1971.  The Board 
notes that the presumption of exposure to herbicides is not 
applicable here, as the veteran does not allege and the 
records do not show, that he served in Vietnam at any time.  
38 C.F.R. § 3.307(a)(6)(iii).  Moreover, as the allegations 
do not involve combat and there is no allegation or evidence 
of combat allegations, the combat presumption at 38 C.F.R. 
§ 3.304 is not applicable, and corroboration of the veteran's 
allegation is required.

Unfortunately, the Board finds that the totality of the 
evidence of record does not support the veteran's allegations 
of exposure to Agent Orange.  The evidence establishes that 
the veteran was indeed stationed on Okinawa as an ammunition 
storage specialist.  It is also clear, based on generally 
available historical records submitted by the veteran, that 
as part of his duties he was charged with the maintenance and 
handling of munitions and chemical agents, such as nerve gas.  

These duties did not include the routine handling of Agent 
Orange, which is not a munition or explosive.  The Board 
notes that there is no record of the storage or use of Agent 
Orange on Okinawa in official Department of Defense records, 
such as maintenance of depots or airfields.  See Department 
of Defense Report on Herbicides Used Outside of Vietnam.  The 
sole evidence of the presence of Agent Orange on Okinawa is 
the statements of the veteran, who has stated that he 
personally saw labeled drums of the herbicide leaking.  The 
Board cannot fully credit these statements, however, in the 
absence of any corroboration and in light of demonstrable 
contradictions between the veteran's assertions and the 
undisputed historical record.  

The Board has considered the "buddy statement" of LB, who 
states that he knew the veteran in service on Okinawa, while 
he was stationed there as a military policeman responsible 
for the guarding of hazardous materials in the chemical 
storage area.  LB states that the 175th Ordnance Company, the 
veteran's unit, helped to "transfer chemical material to 
Johnston Island."  He asserts that the veteran came into 
contact with "all chemical agents such as Agent Orange!"  
The buddy statement cannot be taken as corroboration 
supporting the allegation of exposure, however.  First, LB 
does not provide a basis for his asserted knowledge of 
exactly what chemicals were stored on Okinawa.  Second, he 
states that the veteran's contact with Agent Orange came 
during the transfer of chemical agents from Okinawa to the 
Johnston Atoll.  This event did occur.  Following an 
accidental release of VX nerve gas in July 1969, the Japanese 
government petitioned the United States to remove the 
chemical agents from Okinawa.  Operation Red Hat was 
undertaken in 1971, and the chemical warfare agents mustard 
gas and VX nerve gas were relocated to Johnston Island.  
Operation Red Hat did not include herbicides, as is 
documented in the historical record submitted by the veteran 
from the National Archives.  The statement of LB that 
herbicide exposure occurred during this transfer is mistaken, 
and therefore his statement is not probative.

The veteran has also asserted that his exposure to herbicides 
occurred during Operation Red Hat, when he helped load drums 
of chemical agents for transport.  For the same reasons as 
are discussed with respect to LB, this allegation is 
unsupportable.  Herbicides were not part of the transfers to 
Johnston Atoll in 1971.  The Board notes that the Air Force 
transferred all of its stockpile of Agent Orange to Johnston 
Atoll, but this occurred in 1972 and is in no way shown to 
coincide with the dates, locations, or even branch of the 
veteran's military service.

In sum, the Board finds that in light of the official 
position that herbicides were not stored or used on Okinawa, 
and the contradiction of a large part of the veteran's 
allegation of exposure by the historical record, the 
preponderance of the evidence is against a finding of 
exposure to herbicides in service.  In the absence of proof 
of such exposure, service connection for diabetes mellitus, 
type II as a disease associated with herbicide exposure is 
not warranted, and the claim must be denied on this ground as 
well.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.


REMAND

With respect to the claims of service connection for 
bilateral hearing loss and tinnitus, remand is required for a 
VA examination and medical opinion, in compliance with the 
VCAA and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the VA treatment records show current diagnoses of 
bilateral hearing loss and tinnitus.  Moreover, the veteran 
is competent to state that he has decreased hearing, as this 
is an observable sign or symptom of disability.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  He is similarly also 
competent to testify as to his experience of ringing in the 
ears in service and after service.  Charles v. Principi, 16 
Vet. App. 370 (2002).  VA regulation 38 C.F.R. § 3.385 does 
not require the presence of hearing loss disability in 
service or otherwise limit the circumstances under which 
service connection may be granted for hearing loss 
disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
The veteran contends that his exposure to loud noise in 
service resulted in bilateral hearing loss and tinnitus.  The 
veteran's allegations of noise exposure, in weapons training 
during basic training and when operating heavy equipment such 
as forklifts, during service are consistent with the 
circumstances of his active military time.  Therefore, an 
examination and opinion is required to provide an adequate 
basis for a decision on the claim.  McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA Audio 
examination.  The claims file must be 
reviewed in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.  The examiner is asked to 
opine as to whether it is at least as 
likely as not that any currently diagnosed 
hearing loss and/or tinnitus is related to 
noise exposure during the veteran's 
military service.

2.  The RO/AMC should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO/AMC should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO/AMC 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


